January 11, 1923. The opinion of the Court was delivered by
This is an action for actual and punitive damages, alleged to have been suffered by the plaintiff at the hands of the defendant.
In the town of Winnsboro there is a street called College Street, which crosses the track of the appellant's railroad. Among other things, the plaintiff alleges that the crossing signals were not given, that the defendant allowed the view of its approaching trains to be obstructed, and maintained a dangerous crossing. The jury found a verdict for $1,250 actual, and $3,000 punitive, damages. From the judgment entered on this verdict, this appeal is taken.
I. The first assignment of error is that his Honor erred in refusing to direct a verdict as to punitive damages. There was no error here. There was evidence that the space between the rails was not filled in, and that the rails stood up several inches above the crossties. That if an automobile was driven across rapidly, there would be a jolt of the car. That if it was driven slowly, the tendency was to choke down and stop. There *Page 363 
was evidence that the car was driven slowly and did choke down, and before it could be moved it was struck by the train. There was also evidence that the view was obstructed until the car was very near the track, and that the statutory signals were not given.
If the jury believed that the crossing was dangerous in itself, requiring very careful driving of the car whether the train was approaching the crossing or not, that the view was obstructed, and that the statutory signals were not given, then the jury might well have given punitive damages, especially when the crossing was a much-used crossing.
II. The only other exceptions center around and are based upon the charge of his Honor that the proximate cause is the main thing that caused the trouble. It does not appear that this was prejudicial to the defendant appellant. His Honor used the expression in charging the burden upon the plaintiff. His Honor charged the jury that the plaintiff must show that the negligence that caused her injury was the proximate cause; i. e., "the main thing that caused the trouble." When his Honor came to charge as to contributory negligence, he used the words "proximate cause" without the offending words. It is true the offending words, "the main thing that caused the trouble" dominated that, too, as a matter of English. The most that can be said is that he applied the same rule to both plaintiff and defendant, and therefore it cannot be said to be prejudicial to the defendant. If anything, it was more hurtful to the plaintiff than to the defendant, as it was said directly in regard to the proof required from the plaintiff.
The judgment is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.